FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEON BULLOCKS, Jr.,                              No. 10-16609

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00542-RLH-
                                                 GWF
  v.

CITY OF LAS VEGAS DETENTION                      MEMORANDUM *
CENTER and KAREN COYNE, Chief
Director, City of Las Vegas Detention
Center,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Leon Bullocks, Jr., a former detainee at the City of Las Vegas Detention

Center, appeals pro se from the district court’s summary judgment in his 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging that he suffered health problems from poor ventilation in his

unit. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

decision to grant summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2006), and may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Summary judgment on Bullocks’s deliberate indifference claim was proper

because he failed to raise a triable dispute as to whether defendants consciously

disregarded an excessive risk to his health where the evidence showed that they

responded to his complaints, prescribed him medicine, and granted his request for a

transfer to a new unit. See Toguchi, 391 F.3d at 1057 (setting forth standard for

Eighth Amendment deliberate indifference claim); Carnell, 74 F.3d at 979 (noting

that pretrial detainee’s Fourteenth Amendment deliberate indifference claim is

analyzed under the same standard as such a claim under the Eighth Amendment).

      The district court did not abuse its discretion in denying Bullocks’s motions

to compel discovery because he failed to serve any proper or timely discovery

requests. See Draper v. Coombs, 792 F.2d 915, 924 (9th Cir. 1986). To the extent

that Bullocks sought a continuance of the summary judgment motion to conduct

discovery and amend his opposition, the request was properly denied because

Bullocks failed to show that he “diligently pursued” prior discovery opportunities


                                          2                                   10-16609
or that allowing additional discovery would “preclude[] summary judgment.”

Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994).

      AFFIRMED.




                                          3                                  10-16609